                 IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 FUMA INTERNATIONAL LLC,
 an Ohio limited liability company,

        Plaintiff/Counterdefendant,                  Civil Action No. 1:19-cv-260

              v.                                                  and

 R.J. REYNOLDS VAPOR COMPANY,                        Civil Action No. 1:19-cv-660
 a North Carolina corporation,

        Defendant/Counterplaintiff.


     JOINT NOTICE OF PARTIES’ AGREEMENT REGARDING EXPERT
                          DISCLOSURES

      Through counsel, the parties jointly notify the Court that they have reached an

agreement regarding remaining expert disclosures. As cause therefore, the parties show

the Court as follows:

    Expert Reports for the party bearing the burden of proof were due no later than July

      23, 2020. (Dkt. 97). Expert Reports for the opposing party bearing the burden of

      proof were due no later than August 21, 2020. Id. Rebuttal Expert Reports were

      due no later than September 4, 2020. Id. The expert discovery cutoff is October 2,

      2020. Id.

    On September 4, 2020, Plaintiff submitted the Expert Report of Bahram Parvinian

      (“Parvinian Report”).    Defendant contends that the Parvinian Report contains

      previously undisclosed expert opinions which should have been disclosed on July

      23, 2020. Plaintiff disagrees.


                                           1


     Case 1:19-cv-00260-CCE-JEP Document 116 Filed 09/15/20 Page 1 of 5
    In order to avoid prejudice to either party, and to avoid additional motion practice

      before the Court, the parties have agreed that Defendant may submit a Rebuttal

      Report to the Parvinian Report (“Rebuttal Report”) with the following limitations:

      1)     Defendant will limit the scope of its Rebuttal Report to only those issues

             addressed in the Parvinian Report;

      2)     Defendant will serve its Rebuttal Report no later than September 18, 2020;

             and

      3)     Defendant will make the expert completing the Rebuttal Report available for

             deposition on October 2, 2020.

    Plaintiff reserves its right to object to and challenge the contents of Defendant’s

      Rebuttal Report on any reasonable grounds, but Plaintiff will not object to or

      challenge Defendant’s Rebuttal Report on the basis of timeliness.

    The parties do not request an extension to the deadline to complete expert discovery.

      Expert discovery will be completed no later than October 2, 2020, consistent with

      this Court’s order.

      WHEREFORE, the parties respectfully and jointly notify the Court of their

agreement regarding expert disclosures.




                                            2


     Case 1:19-cv-00260-CCE-JEP Document 116 Filed 09/15/20 Page 2 of 5
Dated: September 15, 2020


/s/ Dirk. D. Thomas                 /s/ John F. Morrow, Jr.
Dirk D. Thomas                      John F. Morrow, Jr. (N.C. Bar No. 23382)
DIRK D. THOMAS PLLC                 John.Morrow@wbd-us.com
1775 Eye Street NW, Suite 1150      WOMBLE BOND DICKINSON (US) LLP
Washington, DC 20006                One West Fourth Street
Telephone: (202) 587-5690           Winston-Salem, NC 27101
Facsimile: (202) 587-5610           Telephone: (336) 721-3584
dirk.thomas@dthomasllc.com          Facsimile: (336) 733-8429

Brandon M. Jordan                   OF COUNSEL:
THE LAW FIRM OF BRANDON M.
JORDAN PLLC                         /s/ Ralph J. Gabric
2800 Eisenhower Ave., Suite 220     Ralph J. Gabric (IL Bar No. 6198485)
Alexandria, VA 22314                ralph.gabric@haynesboone.com
Telephone: (703) 493-0231           Laura Beth Miller (IL Bar No. 6191408)
Facsimile: (703) 832-4806           laura.miller@haynesboone.com
brandon@brandonjordan.net           Judy K. He (IL Bar No. 6327020)
                                    judy.he@haynesboone.com
Christopher P. Sullivan             HAYNES AND BOONE, LLP
ROBINS KAPLAN LLP                   180 North LaSalle Street, Suite 2215
800 Boylston Street                 Chicago, IL 60601
Suite 2500                          Telephone: (312) 216-1620
Boston, MA 02199                    Facsimile: (312) 216-1621
Telephone: (617) 267-2300
Facsimile: (617) 267-8288           Attorneys for Defendant/Counterplaintiff
csullivan@robinskaplan.com          R.J. REYNOLDS VAPOR COMPANY




                                     3


     Case 1:19-cv-00260-CCE-JEP Document 116 Filed 09/15/20 Page 3 of 5
William K. Davis
N.C. Bar No. 1117
Kevin G. Williams
N.C. Bar No. 25760
BELL, DA VIS & PITT, P.A.
100 North Cherry St., Suite 600
Winston-Salem, NC 27120-1029
Telephone: (336) 722-3700
 Facsimile: (336) 722-8153
 wdavis@belldavispitt.com
 kwilliams@belldavispitt.com

 Counsel for FUMA
 INTERNATIONAL, LLC




                                     4


     Case 1:19-cv-00260-CCE-JEP Document 116 Filed 09/15/20 Page 4 of 5
                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this through the Court’s

CM/ECF system on September 15, 2020.


Dated: September 15, 2020                      /s/ John F. Morrow, Jr.
                                               John F. Morrow, Jr.




                                           5


     Case 1:19-cv-00260-CCE-JEP Document 116 Filed 09/15/20 Page 5 of 5
